 

 

STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE

 

 

 

by and among

 

MD HOLDINGS CORP.

 

a Nevada Corporation

 

 

and

 

 

MD  Mortgage Corporation

 

a Maryland Corporation

 

 

 

 

 

 

effective as of January 15, 2007

 

 

1

 

 

STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE

 

    THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into
this     15th day of January, 2007 by and among MD Holdings Corp, a Nevada
corporation ("MD Holdings"), and MD Mortgage Corporation, a Maryland corporation
("MD Mortgage"), and the shareholders of MD Mortgage Corporation.  

 

Premises

 

    A.    This Agreement provides for the acquisition of MD Mortgage whereby MD
Mortgage shall become a wholly owned subsidiary of MD Holdings and in connection
therewith, the issuance of a total of 27,515,000 shares of MD Holdings to the
Shareholders.

 

    B.            The boards of directors of MD Mortgage and MD Holdings have
determined, subject to the terms and conditions set forth in this Agreement,
that the transaction contemplated hereby is desirable and in the best interests
of their stockholders, respectively. This Agreement is being entered into for
the purpose of setting forth the terms and conditions of the proposed
acquisition.

 

Agreement

 

NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:

 

ARTICLE I

MD HOLDINGS, INC.

 

As an inducement to and to obtain the reliance of MD Mortgage, MD Holdings
represents and warrants as follows:

 

Section 1.1   Organization.  MD Holdings is a corporation duly organized, and
validly existing under the laws of Nevada and has the corporate power and is
duly authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
corporation in the jurisdiction in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof.  The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of MD Holdings’ articles of incorporation or bylaws.  MD Holdings has
full power, authority and legal right and has taken all action required by law,
its articles of incorporation, its bylaws or otherwise to authorize the
execution and delivery of this Agreement.

 

 

Section 1.2  Capitalization.  The authorized capitalization of MD Holdings
consists of 100,000,000 Common Shares, $0.001 par value per share, and
10,000,000 shares of preferred.  As of the date hereof, MD Holdings has no
common shares issued and outstanding.

 

 

 

2

 


 

All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person.

 

Section 1.3   Subsidiaries.  MD Holdings has no subsidiaries.

 

Section 1.4  Tax Matters: Books and Records.

 

(a)   The books and records, financial and others, of MD Holdings are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and

 

(b)   MD Holdings shall remain responsible for all debts incurred by MD Holdings
prior to the date of closing.

 

Section 1.5  Litigation and Proceedings.  Other than set forth in the documents
filed with the Securities and Exchange Commission (the “SEC documents”), there
are no actions, suits, proceedings or investigations pending or threatened by or
against or affecting MD Holdings or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign
or before any arbitrator of any kind that would have a material adverse affect
on the business, operations, financial condition or income of MD Holdings.  MD
Holdings is not in default with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.

 

Section 1.6 Material Contract Defaults.  MD Holdings is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of MD Holdings, and there is no event of default in any
material respect under any such contract, agreement, lease or other commitment
in respect of which MD Holdings has not taken adequate steps to prevent such a
default from occurring.

 

Section 1.7  Information.  The information concerning MD Holdings as set forth
in this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made in light
of the circumstances under which they were made, not misleading.

 

Section 1.8  Title and Related Matters.  MD Holdings has good and marketable
title to and is the sole and exclusive owner of all of its properties,
inventory, interest in properties and assets, real and personal (collectively,
the “Assets”) free and clear of all liens, pledges, charges or encumbrances.  MD
Holdings owns free and clear of any liens, claims, encumbrances, royalty
interests or other restrictions or limitations of any nature whatsoever and all
procedures, techniques, marketing plans, business plans, methods of management
or other information utilized in connection with MD Holdings’ business.   No
third party has any right to, and MD Holdings has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly on in the
aggregate, if the subject of an unfavorable decision ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of MD Holdings or any material portion of its properties,
assets or rights.

 

 

3

 


 

Section 1.9  Compliance With Laws and Regulations.  To the best of MD Holdings’
knowledge and belief, MD Holdings has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of MD
Holdings or would not result in MD Holdings incurring material liability.

 

Section 1.10  Insurance.  All of the insurable properties of MD Holdings are
insured for MD Holdings’ benefit under valid and enforceable policy or policies
containing substantially equivalent coverage and will be outstanding and in full
force at the Closing Date.

 

Section 1.11  Approval of Agreement.  The directors of MD Holdings have
authorized the execution and delivery of the Agreement by and have approved the
transactions contemplated hereby.

 

Section 1.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which MD Holdings
is a party or to which any of its properties or operations are subject.

 

Section 1.13  Governmental Authorizations.  MD Holdings has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
MD Holdings of this Agreement and the consummation of the transactions
contemplated hereby.

 

 

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES

OF MD MORTGAGE

 

As an inducement to, and to obtain the reliance of MD Holdings, MD Mortgage
represents and warrants as follows:

 

Section 2.1  Organization.  MD Mortgage is a corporation duly organized, validly
existing and in good standing under the laws of Florida and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign entity in the country or states in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof.  The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not, violate any
provision of MD Mortgage's certificate of incorporation or bylaws.  MD Mortgage
has full power, authority and legal right and has taken all action required by
law, its articles of incorporation, bylaws or otherwise to authorize the
execution and delivery of this Agreement.

 

 

4

 


 

Section 2.2  Capitalization.  The authorized capitalization of MD Mortgage
consists of 25,000 shares, $0.001 par value and no preferred shares.  As of the
date hereof, there are 22,025 shares issued and outstanding.

 

All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person.  MD Mortgage has no other securities, warrants or options
authorized or issued.

 

Section 2.3  Subsidiaries.  MD Mortgage has no subsidiaries.

 

Section 2.4  Tax Matters; Books & Records.

 

(a)   The books and records, financial and others, of MD Mortgage are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and

 

(b)   MD Mortgage has no liabilities with respect to the payment of any country,
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties).

 

(c)   MD Mortgage shall remain responsible for all debts incurred prior to the
closing.

 

Section 2.5  Information.  The information concerning MD Mortgage as set forth
in this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

Section 2.6  Title and Related Matters.  MD Mortgage has good and marketable
title to and is the sole and exclusive owner of all of its properties,
inventory, interests in properties and assets, real and personal (collectively,
the "Assets") free and clear of all liens, pledges, charges or
encumbrances.  Except as set forth in the Schedules attached hereto, MD Mortgage
owns free and clear of any liens, claims, encumbrances, royalty interests or
other restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with MD Mortgage's business.  Except as set
forth in the attached Schedules, no third party has any right to, and MD
Mortgage has not received any notice of infringement of or conflict with
asserted rights of others with respect to any product, technology, data, trade
secrets, know-how, proprietary techniques, trademarks, service marks, trade
names or copyrights which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse affect
on the business, operations, financial conditions or income of MD Mortgage or
any material portion of its properties, assets or rights.

 

Section 2.7  Litigation and Proceedings.  There are no actions, suits or
proceedings pending or threatened by or against or affecting MD Mortgage, at law
or in equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse effect on the business, operations, financial condition, income
or business prospects of MD Mortgage.  MD Mortgage does not have any knowledge
of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality.

 

 

5

 


 

Section 2.8  Contracts.  On the Closing Date:

 

(a)   There are no material contracts, agreements, franchises, license
agreements, or other commitments to which MD Mortgage is a party or by which it
or any of its properties are bound;

 

(b)   MD Mortgage is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award which materially and
adversely affects, or in the future may (as far as MD Mortgage can now foresee)
materially and adversely affect, the business, operations, properties, assets or
conditions of MD Mortgage; and

 

(c)   MD Mortgage is not a party to any material oral or written:  (i) contract
for the employment of any officer or employee;  (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension, benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money;  (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations, which, in the aggregate exceeds
$1,000;  (v)  consulting or other contract with an unexpired term of more than
one year or providing for payments in excess of $10,000 in the
aggregate;  (vi)  collective bargaining agreement; (vii)   contract, agreement,
or other commitment involving payments by it for more than $10,000 in the
aggregate.

 

Section 2.9  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which MD Mortgage
is a party or to which any of its properties or operations are subject.

 

Section 2.10  Material Contract Defaults.   To the best of MD Mortgage's
knowledge and belief, it is not in default in any material respect under the
terms of any outstanding contract, agreement, lease or other commitment which is
material to the business, operations, properties, assets or condition of MD
Mortgage, and there is no event of default in any material respect under any
such contract, agreement, lease or other commitment in respect of which MD
Mortgage has not taken adequate steps to prevent such a default from occurring.

 

Section 2.11  Governmental Authorizations.  To the best of MD Mortgage’s
knowledge, MD Mortgage has all licenses, franchises, permits and other
governmental authorizations that are legally required to enable it to conduct
its business operations in all material respects as conducted on the date
hereof.  Except for compliance with federal and state securities or corporation
laws, no authorization, approval, consent or order of, or registration,
declaration or filing with, any court or other governmental body is required in
connection with the execution and delivery by MD Mortgage of the transactions
contemplated hereby.

 

Section 2.12  Compliance With Laws and Regulations. To the best of MD Mortgage's
knowledge and belief, MD Mortgage has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of MD
Mortgage or would not result in MD Mortgage 's incurring any material liability.

 

 

6

 


 

Section 2.13  Approval of Agreement.  The directors of MD Mortgage have
authorized the execution and delivery of the Agreement and have approved the
transactions contemplated hereby.

 

 

ARTICLE III

EXCHANGE PROCEDURE AND OTHER CONSIDERATION

 

Section 3.1  Share Exchange/Delivery of MD Mortgage Securities.  On the Closing
Date, the holders of all of the MD Mortgage Common Shares shall deliver to MD
Holdings certificates or other documents evidencing all of the issued and
outstanding MD Mortgage Common Shares, duly endorsed in blank or with executed
power attached thereto in transferable form.  On the Closing Date, all
previously issued and outstanding Common Shares of MD Mortgage shall be
transferred to MD Holdings, so that MD Mortgage shall become a wholly owned
subsidiary of MD Holdings.

 

Section 3.2   Issuance of MD Holdings Common Shares.  In exchange for all of the
MD Mortgage Common Shares tendered pursuant to Section 3.1, MD Holdings shall
issue to the Shareholders a total of 27,515,000 shares in the following
manner.  The 27,515,000 MD Holdings common shares which are restricted in
accordance with Rule 144 of the 1933 Securities Act:

 

Marshall Davis – 25,000,000

Richard I. Anslow- 625,000 shares

Gregg E. Jaclin- 625,000 shares

Goldco Properties Limited Partnership - 1,250,000 shares

Kristina Trauger -25,000 shares

 

Section 3.3  Events Prior to Closing.  Upon execution hereof or as soon
thereafter as practical, management of MD Holdings and MD Mortgage shall
execute, acknowledge and deliver (or shall cause to be executed, acknowledged
and delivered) any and all certificates, opinions, financial statements,
schedules, agreements, resolutions rulings or other instruments required by this
Agreement to be so delivered, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby, subject
only to the conditions to Closing referenced herein below.

 

Section 3.4  Closing.  The closing ("Closing") of the transactions contemplated
by this Agreement shall be on or about December 13, 2006 ("Closing Date").

 

Section 3.5  Termination.

 

(a)   This Agreement may be terminated by the board of directors or majority
interest of Shareholders of either MD Holdings or MD Mortgage, respectively, at
any time prior to the Closing Date if:

 

(i)   there shall be any action or proceeding before any court or any
governmental body which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or

 

 

7

 


 

(ii)   any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions.

 

In the event of termination pursuant to this paragraph (a) of this Section 3.5,
no obligation, right, or liability shall arise hereunder and each party shall
bear all of the expenses incurred by it in connection with the negotiation,
drafting and execution of this Agreement and the transactions herein
contemplated.

 

(b)   This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of MD Holdings if MD Mortgage shall fail to
comply in any material respect with any of its covenants or agreements contained
in this Agreement or if any of the representations or warranties of MD Mortgage
contained herein shall be inaccurate in any material respect, which
noncompliance or inaccuracy is not cured after 20 days written notice thereof is
given to MD Mortgage.  If this Agreement is terminated pursuant to this
paragraph (b) of this Section 3.5, this Agreement shall be of no further force
or effect and no obligation, right or liability shall arise hereunder.

 

(c)   This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of MD Mortgage if MD Holdings shall fail to
comply in any material respect with any of its covenants or agreements contained
in this Agreement or if any of the representations or warranties of MD Holdings
contained herein shall be inaccurate in any material respect, which
noncompliance or inaccuracy is not cured after 20 days written notice thereof is
given to MD Holdings.  If this Agreement is terminated pursuant to this
paragraph (d) of this Section 3.5, this Agreement shall be of no further force
or effect and no obligation, right or liability shall arise hereunder.

 

In the event of termination pursuant to paragraph (b) or (c) of this Section
3.5, the breaching party shall bear all of the expenses incurred by the other
party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.

 

Section 3.6  Officers and Directors of MD Holdings and of MD Mortgage After
Acquisition.  After the Closing Date, the officers and directors of MD Holdings
and MD Mortgage shall remain unchanged.

 

 

ARTICLE IV

SPECIAL COVENANTS

 

Section 4.1  Access to Properties and Records.  Prior to closing, MD Holdings
and MD Mortgage will each afford to the officers and authorized representatives
of the other full access to the properties, books and records of each other, in
order that each may have full opportunity to make such reasonable investigation
as it shall desire to make of the affairs of the other and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of each other, as the other shall from time to
time reasonably request.

 

 

8

 


 

Section 4.2  Availability of Rule 144.  MD Holdings and MD Mortgage shareholders
holding "restricted securities," as that term is defined in Rule 144 promulgated
pursuant to the Securities Act will remain as “restricted securities.”  MD
Holdings is under no obligation to register such shares under the Securities
Act, or otherwise. The stockholders of MD Holdings and MD Mortgage holding
restricted securities of MD Holdings and MD Mortgage as of the date of this
Agreement and their respective heirs, administrators, personal representatives,
successors and assigns, are intended third party beneficiaries of the provisions
set forth herein.  The covenants set forth in this Section 4.2 shall survive the
Closing and the consummation of the transactions herein contemplated.

 

Section 4.3  Special Covenants and Representations Regarding the MD Holdings
Common Shares to be Issued in the Exchange.  The consummation of this Agreement,
including the issuance of the MD Holdings Common Shares to the Shareholder of MD
Mortgage as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act, and applicable state statutes.  Such transaction shall
be consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, interalia, upon the
circumstances under which the MD Mortgage Shareholders acquire such securities.

 

Section 4.4  Third Party Consents.  MD Holdings and MD Mortgage agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 4.5  Actions Prior and Subsequent to Closing.

 

(a)   From and after the date of this Agreement until the Closing Date, except
as permitted or contemplated by this Agreement, MD Holdings and MD Mortgage will
each use its best efforts to:

 

(i)   maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;

 

(ii)   maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

(iii)   perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business;

 

(b)   From and after the date of this Agreement until the Closing Date, MD
Mortgage will not, without the prior consent of MD Holdings:

 

(i)   except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

 

(ii)   declare or pay any dividend on its outstanding Common Shares, except as
may otherwise be required by law, or effect any stock split or otherwise change
its capitalization, except as provided herein;

 

(iii)   enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;

 

 

 

9

 


 

(iv)   grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any Common Shares; or

 

(v)   purchase or redeem any Common Shares.

 

Section 4.6  Indemnification.

 

(a)   MD Holdings hereby agrees to indemnify MD Mortgage, each of the officers,
agents and directors and current shareholders of MD Mortgage as of the Closing
Date against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or rising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement.  The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement; and

 

(b)   MD Mortgage hereby agrees to indemnify MD Holdings, each of the officers,
agents and directors and current shareholders of MD Holdings as of the Closing
Date against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or rising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement.  The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement; and

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF MD MORTGAGE

 

The obligations of MD Mortgage under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

Section 5.1  Accuracy of Representations.  The representations and warranties
made by MD Holdings in this Agreement were true when made and shall be true at
the Closing Date with the same force and effect as if such representations and
warranties were made at the Closing Date (except for changes therein permitted
by this Agreement), and MD Holdings shall have performed or compiled with all
covenants and conditions required by this Agreement to be performed or complied
with by MD Holdings prior to or at the Closing.   MD Mortgage shall be furnished
with a certificate, signed by a duly authorized officer of MD Holdings and dated
the Closing Date, to the foregoing effect.

 

Section 5.2  Director Approval.  The Board of Directors of MD Holdings shall
have approved this Agreement and the transactions contemplated herein.

 

 

10

 


 

Section 5.3   Officer's Certificate.  MD Mortgage shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
MD Holdings to the effect that:  (a) the representations and warranties of MD
Holdings set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date;  (b) MD Holdings has performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of this Agreement to be performed, satisfied or complied with by it
as of the Effective Date;  (c)  since such date and other than as previously
disclosed to  MD Mortgage, MD Holdings has not entered into any material
transaction other than transactions which are usual and  in the ordinary course
if its business; and  (d) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of MD Holdings, threatened, which might result
in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the MD
Holdings Schedules, by or against MD Holdings which might result in any material
adverse change in any of the assets, properties, business or operations of MD
Holdings.

 

Section 5.4  No Material Adverse Change.  Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of MD Holdings.

 

Section 5.5  Other Items.  MD Mortgage shall have received such further
documents, certificates or instruments relating to the transactions contemplated
hereby as MD Mortgage may reasonably request.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF MD HOLDINGS

 

The obligations of MD Holdings under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:

 

Section 6.1  Accuracy of Representations.  The representations and warranties
made by MD Mortgage in this Agreement were true when made and shall be true as
of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and MD Mortgage shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by MD Mortgage prior to or at the Closing.  MD
Holdings shall have been furnished with a certificate, signed by a duly
authorized executive officer of MD Mortgage and dated the Closing Date, to the
foregoing effect.

 

Section 6.2  Director Approval.  The Board of Directors of MD Mortgage shall
have approved this Agreement and the transactions contemplated herein.

 

Section 6.3  Officer's Certificate.  MD Holdings shall be furnished with a
certificate dated the Closing date and signed by a duly authorized officer of MD
Mortgage to the effect that:  (a) the representations and warranties of MD
Mortgage set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date; and (b) MD Mortgage had performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of the Agreement to be performed, satisfied or complied with by it as
of the Effective Date.

 

Section 6.4  No Material Adverse Change.  Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of MD Mortgage.

 

 

11

 

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1  Brokers and Finders.  Each party hereto hereby represents and
warrants that it is under no obligation, express or implied, to pay certain
finders in connection with the bringing of the parties together in the
negotiation, execution, or consummation of this Agreement.  The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder's fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

 

Section 7.2  Law, Forum and Jurisdiction.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of New Jersey, United
States of America.

 

Section 7.3  Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram
addressed as follows:

 

 

If to MD Holdings : MD Holdings, Inc.

  c/o Anslow & Jaclin, LLP

  195 Route 9 South, Suite 204

  Manalapan, NJ 07726

 

 

If to MD Mortgage: MD Mortgage Corporation
c/o Anslow & Jaclin, LLP

  195 Route 9 South, Suite 204

  Manalapan, NJ 07726

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.

 

Section 7.4  Attorneys' Fees.  In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.

 

Section 7.5  Confidentiality.  Each party hereto agrees with the other party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except:  (i)  to
the extent such data is a matter of public knowledge or is required by law to be
published; and (ii)  to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.

 

 

12

 


 

Section 7.6  Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement.

 

Section 7.7  Third Party Beneficiaries.  This contract is solely between MD
Holdings and MD Mortgage and except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.

 

Section 7.8  Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter hereof.  This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof.  There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein.  This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.

 

Section 7.9  Survival; Termination.  The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for 18 months.

 

Section 7.10  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.11  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.

 

Section 7.12  Expenses.  Each party herein shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.

 

Section 7.13  Headings; Context.  The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.

 

Section 7.14  Benefit.  This Agreement shall be binding upon and shall inure
only to the benefit of the parties hereto, and their permitted assigns
hereunder.  This Agreement shall not be assigned by any party without the prior
written consent of the other party.

 

 

13

 


 

Section 7.15  Public Announcements.  Except as may be required by law, neither
party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.

 

Section 7.16  Severability.  In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.

 

Section 7.17  Failure of Conditions; Termination.  In the event of any of the
conditions specified in this Agreement shall not be fulfilled on or before the
Closing Date, either of the parties have the right either to proceed or, upon
prompt written notice to the other, to terminate and rescind this Agreement.  In
such event, the party that has failed to fulfill the conditions specified in
this Agreement will be liable for the other party’s legal fees.  The election to
proceed shall not affect the right of such electing party reasonably to require
the other party to continue to use its efforts to fulfill the unmet conditions.

 

Section 7.18   No Strict Construction.   The language of this Agreement shall be
construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or terms or conditions
hereof.

 

Section 7.19   Execution Knowing and Voluntary.  In executing this Agreement,
the parties severally acknowledge and represent that each:  (a) has fully and
carefully read and considered this Agreement;  (b) has been or has had the
opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof;  (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.

 

Section 7.20  Amendment.  At any time after the Closing Date, this Agreement may
be amended by a writing signed by both parties, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the party
or parties for whose benefit the provision is intended.

 

Section 7.21  Conflict of Interest.  Both MD Mortgage and MD Holdings understand
that Anslow & Jaclin, LLP is representing both parties in this transaction which
represents a conflict of interest.  Both MD Mortgage and MD Holdings have the
right to different counsel due to this conflict of interest.  Notwithstanding
the above, both MD Mortgage and MD Holdings agree to waive this conflict and
have Anslow & Jaclin, LLP represent both parties in the above-referenced
transaction.  Both MD Mortgage and MD Holdings agree to hold this law firm
harmless from any and all liabilities that may occur or arise due to this
conflict.

 

 

 

14

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.

 

 

ATTEST:   MD HOLDINGS CORP.           By:  /s/ Marshall Davis

 

   

Marshall Davis

President

            ATTEST:   MD MORTGAGE CORPORATION           By:  /s/ Marshall Davis

 

   

Marshall Davis

President

                        WITNESS:   MD MORTGAGE CORPORATION SHAREHOLDERS        
  /s/ Marshall Davis

 

   

Marshall Davis

President

                 /s/ Richard I. Anslow

 

   

Richard I. Anslow



          /s/ Gregg E. Jaclin

 

   

Gregg E. Jaclin



                 Goldco Properties Limited Partnership                 /s/ Peter
Goldstein

 

   

Peter Goldstein

           /s/ Kristina Trauger

 

    Kristina Trauger

 

15

 